Case 1:21-cv-00894-AJT-MSN Document 6 Filed 08/20/21 Page 1 of 3 PageID# 151



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                                        HON. ANTHONY J. TRENGA, U.S.D.J.
                                                         HON. MICHAEL S. NACHMANOFF,
                                                                   U.S.M.J.
 TODD ZYWICKI,
                                                                     Civil Action No.
      Plaintiff,                                                 1:21-cv-00894-AJT-MSN

      v.

 GREGORY G. WASHINGTON, et al.,

 Defendants.




                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), Plaintiff hereby gives this notice of

his dismissal without prejudice of his Complaint filed on August 3, 2021. (Dkt. #1). No prior

dismissal based on the same claim has occurred. See id. 41(a)(1)(B). Nor have Defendants served an

answer or a motion for summary judgment on Plaintiff. See id. 41(a)(1)(A)(i).

        Pursuant to Rule 41(a)(1)(A)(i), no court order is required for this Notice of Dismissal Without

Prejudice to become effective.



Dated: August 20, 2021
                                                       Respectfully Submitted,


                                                       /s/ Matthew Hardin
                                                       Matthew D. Hardin (VSB #87482)
                                                       HARDIN LAW OFFICE
                                                       1725 I Street NW, Suite 300
                                                       Washington, DC 20006
                                                       Telephone: 202-802-1948
                                                       Email: HardinLawPLLC@icloud.com
Case 1:21-cv-00894-AJT-MSN Document 6 Filed 08/20/21 Page 2 of 3 PageID# 152




                                         /s/ Jenin Younes
                                         Jenin Younes
                                         Attorney for Plaintiff
                                         Litigation Counsel
                                         NEW CIVIL LIBERTIES ALLIANCE
                                         1225 19th Street NW, Suite 450
                                         Washington, DC 20036
                                         Telephone: (202) 869-5210
                                         Facsimile: (202) 869-5238
                                         jenin.younes@ncla.legal
                                         Pro hac vice
                                         * Admitted only in New York. DC practice
                                         limited to matters and proceedings before
                                         United States courts and agencies. Practicing
                                         under members of the District of Columbia
                                         Bar.




                                     2
Case 1:21-cv-00894-AJT-MSN Document 6 Filed 08/20/21 Page 3 of 3 PageID# 153



                                      CERTIFICATE OF SERVICE
        I hereby certify that on August 20, 2021, I electronically filed the foregoing Notice of Dismissal

with the Clerk of the Court using the CM/ECF system, which will send electronic notification of such

filing to all counsel of record.

                                                /s/ Matthew Hardin

                                                MATTHEW HARDIN (VSB #87482)




                                                    3
